Citation Nr: 1000479	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-13 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that decision, the RO denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, finding that no new and 
material evidence had been submitted.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia.  This is so because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim for service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, as a claim to 
reopen.

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in April 2007.  A transcript of the hearing 
has been associated with the Veteran's claims file.

As will be explained, the Board is reopening the claim for 
service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, based upon receipt of new and 
material evidence.  The Board will then remand this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for further development and consideration before re-
adjudicating it on the underlying merits.  VA will notify the 
Veteran if further action is required on his part concerning 
this claim.
FINDINGS OF FACT

1.  In a March 1982 rating decision, the RO denied the 
Veteran's claim for service connection for paranoid 
schizophrenia.  The Veteran appealed the decision to the 
Board, which denied the claim in an April 1983 decision.

2.  Evidence received since the April 1983 decision is new; 
it relates to an unestablished fact necessary to substantiate 
the Veteran's claim for service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 1983 Board decision that denied the Veteran's 
claim for service connection for paranoid schizophrenia is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  Since the prior final denial of the Veteran's claim for 
service connection for paranoid schizophrenia, new and 
material evidence has been received; hence, the requirements 
to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that a detailed discussion of the Board's 
compliance with the notice and duty to assist provisions is 
not necessary.  This is so because the Board is taking action 
favorable to the Veteran in reopening his service connection 
claim for an acquired psychiatric disorder, to include 
paranoid schizophrenia, and the decision at this point poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992), 57 Fed. Reg. 49,747 (1992).

In a March 1982 rating decision, the RO denied the Veteran's 
claim for service connection for paranoid schizophrenia.  The 
Veteran appealed the denial to the Board, which denied the 
Veteran's claim for service connection in an April 1983 
decision that became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.   In June 2006, the Veteran sought to reopen his 
claim for service connection.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions to the regulation, 
which relate to receipt of additional service department 
records, affects the Veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim for service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia, was 
the April 1983 Board decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The Veteran filed his original application for service 
connection for paranoid schizophrenia in March 1982.  The RO 
denied the claim for service connection in March 1982, 
finding that the Veteran's paranoid schizophrenia had not 
manifested in service or within one year of service and was 
therefore unrelated to his time on active duty.  As such, the 
RO found that a grant of service connection was precluded.  
The Veteran timely appealed the decision to the Board, which 
denied the Veteran's claim for service connection on the same 
basis.  This decision, issued in April 1983, was final.  

A review of the evidence added to the record since the 
Board's prior decision reflects that the Veteran has been 
diagnosed with paranoid schizophrenia and has been receiving 
both VA and private treatment since at least 1973, just three 
years after his separation from active duty.  In that 
connection, the Board notes that newly submitted evidence 
from the VA San Diego Healthcare System reflects that the 
Veteran was treated at that facility from 1973 to 1975.  
Records of this treatment, received by the RO in 2008, 
reflect that the Veteran complained of experiencing a body 
odor that was not attributable to physical causes and that he 
was concerned "might be mental."  The Veteran also reported 
to his treatment provider in August 1973 that he had 
attempted suicide previously, by trying to hang himself.  The 
treatment provider's diagnosis at the time was "prob[ably] 
paranoid psychosis."  He was recommended for psychiatric 
treatment in April 1974, at which time he was diagnosed with 
paranoid schizophrenia.  

Records from the Veteran's award of Social Security 
Administration (SSA) disability benefits contain an April 
1976 psychiatric consultation report in which the Veteran 
again reported having first developed problems with perceived 
body odor in 1969, which prompted him to attempt suicide.  
The physician conducting the psychiatric report concluded 
that the Veteran had a "six to seven year history of serious 
mental illness."  Similarly, evidence added to the record 
since the Board's April 1983 denial includes a release 
summary dated in September 1982 from a private hospital in 
which the Veteran was hospitalized with a diagnosis of 
paranoid schizophrenia.  That document reflects that the 
Veteran again reported having attempted suicide in 1969.  
Finally, newly received evidence in the form of treatment 
records from the VA San Diego Healthcare System dated from 
2007 to 2009 show that the Veteran again reported a suicide 
attempt in 1969, which was unsuccessful because the "rope 
broke."  At a July 2009 treatment visit, the Veteran 
specifically reported that he attempted suicide due to his 
"problem smelling bad."   

As such, the Board finds that medical evidence from the 
Veteran's treatment at the VA San Diego Healthcare System 
from 1973 to 1975 and from 2007 to 2009, as well as records 
obtained from SSA, is "new" in the sense that it was not 
previously before agency decision makers.  The Board also 
finds that the newly submitted evidence is not cumulative or 
duplicative of evidence previously considered and is thus 
"material" for purposes of reopening the Veteran's claim.  
In this regard, the Board notes that in the April 1983 
decision, the Board denied the Veteran's claim for service 
connection because it was unable to establish that the 
Veteran's psychiatric disability began during service or 
within one year from his separation from active duty.  Prior 
to the receipt of the above-identified medical evidence, the 
Veteran had not provided evidence supporting his contention 
that his paranoid schizophrenia developed during service or 
within one year from  his separation from active duty.  Newly 
submitted medical evidence from VA and SSA sources, however, 
reflects that the Veteran has consistently reported both a 
1969 suicide attempt and the development of a perceived body 
odor-which was subsequently attributed to his psychiatric 
disability, rather than to any physical cause-while he was 
on active duty.  Because it helps to corroborate the 
Veteran's contention that his psychiatric disorder developed 
during service or within one year thereafter, this medical 
evidence adds to the record in a way that it should be 
considered new and material.  The Board thus finds that the 
identified medical evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

As new and material evidence, in the form of medical evidence 
documenting the Veteran's long history of treatment for 
paranoid schizophrenia and his continued reports of in-
service psychiatric symptoms and a 1969 suicide attempt, has 
been submitted, the Board finds that the criteria for 
reopening the claim for service connection have been met.


ORDER

New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, has been received; to this limited 
extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, is reopened, the claim must be 
considered on a de novo basis.  The Board finds that 
additional evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's claim.

At the outset, the Board notes that the VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Generally, service connection requires:  (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  In addition, certain chronic diseases, such as 
psychoses, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran has contended that he has paranoid schizophrenia 
as a result of his time on active duty.  The RO and the Board 
previously denied the Veteran's claim on the basis that the 
Veteran had failed to show that his diagnosed paranoid 
schizophrenia developed during service or within one year 
following his separation from active duty.  

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service treatment 
records reflect that at his June 1966 entrance report of 
medical history, he replied "no" when asked if he suffered 
from nightmares, depression or excessive worry, or any other 
psychiatric troubles.  He was noted to be "normal" 
psychiatrically on examination at that time.  Report of 
medical examination in October 1969, pursuant to the 
Veteran's separation from active duty, again found him to be 
"normal" psychiatrically.  Similarly, on his October 1969 
separation report of medical history, he replied "no" when 
asked if he suffered from nightmares, depression or excessive 
worry, or nervous trouble.  Records are silent as to any 
complaints of or treatment for psychological difficulty while 
the Veteran was serving on active duty.

As discussed above, post-service medical records reflect that 
both private and VA medical professionals have identified the 
Veteran as suffering from paranoid schizophrenia, with which 
he was diagnosed as early as 1973.  In that connection, the 
Board notes that evidence from the VA San Diego Healthcare 
System reflects that the Veteran was treated at that facility 
from 1973 to 1975, during which time he complained of 
experiencing a body odor that was not attributable to 
physical causes.  The Veteran also reported to his treatment 
provider in August 1973 that he had attempted suicide in the 
past.  The treatment provider's diagnosis at the time was 
"prob[ably] paranoid psychosis."  He was recommended for 
psychiatric treatment in April 1974, at which time he was 
diagnosed with paranoid schizophrenia.  Records from the 
Veteran's award of SSA disability benefits contain an April 
1976 psychiatric consultation report, in which the Veteran 
again reported having first developed problems with perceived 
body odor in 1969, which prompted him to attempt suicide.  
The physician conducting the psychiatric report concluded 
that the Veteran had a "six to seven year history of serious 
mental illness."  Similarly, a private hospital release 
summary dated in September 1982 reflects that the Veteran had 
been hospitalized with a diagnosis of paranoid schizophrenia 
and had again reported a suicide attempt in 1969.  Finally, 
treatment records from the VA San Diego Healthcare System 
dated from 2007 to 2009 show that the Veteran again 
referenced a 1969 suicide attempt, which was unsuccessful 
because the "rope broke."  At a July 2009 treatment visit, 
the Veteran specifically reported that he attempted suicide 
due to his "problem smelling bad."  Records further reflect 
that the Veteran has sought ongoing counseling and treatment 
at the VA San Diego Healthcare System for his disability.  

In light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the Veteran in 
fact has paranoid schizophrenia or any other acquired 
psychiatric disorder that is related to service.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  Thus, on 
remand, the Veteran should be afforded a new VA examination 
in order to obtain a current diagnosis based on both an 
examination and a thorough review of his claims file.  
Specifically, the Veteran should be afforded a psychiatric 
evaluation in order to determine the current diagnosis or 
diagnoses of his claimed acquired psychiatric disorder(s).  
In addition to conducting a psychiatric examination, the 
designated examiner must provide a medical nexus opinion with 
respect to any identified acquired psychiatric disorder.  The 
opinion must address whether the Veteran has an acquired 
psychiatric disorder that is attributable to his active 
military service.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the Veteran's claimed 
paranoid schizophrenia to be obtained.  
The Veteran should also be invited to 
submit any pertinent evidence in his 
possession.  The agency of original 
jurisdiction (AOJ) should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for VA examination and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2009).  
All examiner(s) must thoroughly review 
the Veteran's claims file, to include a 
copy of this remand, and indicate on the 
examination report that such review was 
conducted.  

Psychological testing must be conducted 
with a view toward determining a 
diagnosis of paranoid schizophrenia or 
any other acquired psychiatric disorder 
from which the Veteran currently 
suffers.  A VA examiner must thereafter 
review the Veteran's claims file and 
test results, examine the Veteran, and 
provide an opinion as to whether it is 
at least as likely as not that any 
diagnosed acquired psychiatric 
disorder, to include paranoid 
schizophrenia, is related to his active 
military service.  All opinions must be 
set forth in detail and explained in 
the context of the record.  A well-
reasoned etiological opinion must be 
provided for each diagnosed acquired 
psychiatric disorder.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


